Order entered November 26, 2014




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-14-00480-CV

                           IN THE INTEREST OF B.Q.T., A CHILD

                        On Appeal from the 255th Judicial District Court
                                     Dallas County, Texas
                            Trial Court Cause No. DF-12-07404-S

                                            ORDER
        We DENY appellant’s November 14, 2014 motion for reconsideration of our order

granting appellee Thuy Nhu Nguyen’s first motion for an extension of time to file a brief. On

the Court’s own motion, any reply brief to appellee Thuy Nhu Nguyen’s brief shall be due

twenty days after the brief is filed.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE